Citation Nr: 0311043	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with lumbosacral strain, prior to October 23, 1995.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with 
lumbosacral strain, from October 23, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Regional 
Office (RO) that granted service connection for lumbosacral 
strain, and assigned a 10 percent evaluation effective March 
23, 1993.  The veteran disagreed including with the assigned 
rating.  When this case was before it in October 2000, the 
Board remanded the issue of entitlement to an increased 
initial rating for lumbosacral strain for additional 
development of the record.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in March 2001 and the 
opinion of a VA physician dated in October 2001, the RO, by 
rating action dated in June 2002, recharacterized the 
veteran's service-connected disability as degenerative disc 
disease of the lumbar spine with lumbosacral strain, 
continued the 10 percent rating prior to October 23, 1995, 
and assigned a 40 percent evaluation, effective October 23, 
1995.  It is noted that the RO found that the failure to 
grant service connection for degenerative disc disease of the 
lumbar spine in the August 1998 rating decision constituted 
clear and unmistakable error.  

The Board notes that in its October 2000 decision, it denied 
the veteran's claim for an earlier effective date for the 
award of service connection for the grant of service 
connection for lumbosacral strain.  Accordingly, this 
decision is limited to the issues set forth on the preceding 
page.




REMAND

The veteran asserts that higher ratings should be assigned 
for the veteran's service-connected low back disability from 
the inception of the award.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the veteran has 
not been provided with notice of the pertinent provisions of 
the VCAA.  The Board notes that by letter issued in January 
2003, it advised the veteran of changes in the law regarding 
the evaluation of his service-connected low back disability.  
The veteran was furnished the provisions of the amended 
regulation (38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002).  He was further informed that 
he had 60 days to submit additional evidence.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19. 9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  



Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 1993.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  All necessary tests should 
be performed.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination. 

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




